     Case 2:20-cv-04405-GJS Document 2-1 Filed 05/15/20 Page 1 of 3 Page ID #:66




 1 MICHAEL N. FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Chief, Civil Litigation Branch (SBN 184980)
 3 CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
   ELIZABETH T. FITZGERALD, Deputy City Attorney (SBN 158917)
 4
   200 North Main Street, 6th Floor, City Hall East
 5 Los Angeles, CA 90012
   Phone No.: (213) 978-7560
 6
   Fax No.: (213) 978-8785
 7 Email: Elizabeth.Fitzgerald@lacity.org
 8 Attorneys for Defendants, CITY OF LOS ANGELES, LOS ANGELES POLICE
 9 DEPARTMENT, OFFICER LUIS LLANOS, OFFICER SHAYNE SALDANA
   and DETECTIVE KENNETH SCOTT
10
11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
     JAMES CASPARI, an individual,             CASE NO.
14
15                                             LASC CASE NO. 20STCV11962
                Plaintiff,                     [Action Filed: March 25, 2020]
16                                             [Assigned: Hon. Anthony Mohr; Dept. 96]
     vs.
17
18 CITY OF LOS ANGELES, a public               ATTACHMENT TO CIVIL COVER
   entity; LOS ANGELES POLICE                  SHEET
19 DEPARTMENT, a public entity;
20 OFFICER LLANOS, an individual;
   OFFICER SALDANA, an individual;
21 DETECTIVE SCOTT, an individual; and
22 DOES 1-10, inclusive;
23              Defendants.
24
25
26
27
28

                                           1
     Case 2:20-cv-04405-GJS Document 2-1 Filed 05/15/20 Page 2 of 3 Page ID #:67




 1                                 DEFENDANTS
 2                             CITY OF LOS ANGELES
 3                     LOS ANGELES POLICE DEPARTMENT
 4                                OFFICER LLANOS
 5                               OFFICER SALDANA

 6                               DETECTIVE SCOTT

 7
                         ATTORNEYS FOR DEFENDANTS
 8
                          MICHAEL N. FEUER, City Attorney
 9
                KATHLEEN A. KENEALY, Chief Deputy City Attorney
10
                    SCOTT MARCUS, Chief, Civil Litigation Branch
11
                   CORY M. BRENTE, Senior Assistant City Attorney
12
                  ELIZABETH T. FITZGERALD, Deputy City Attorney
13
                                 200 North Main Street
14                              6th Floor, City Hall East
15                              Los Angeles, CA 90012
16                             Phone No.: (213) 978-7052
17                              Fax No.: (213) 978-8785
18
19
20
21
22
23
24
25
26
27
28

                                           2
     Case 2:20-cv-04405-GJS Document 2-1 Filed 05/15/20 Page 3 of 3 Page ID #:68




 1                                 PROOF OF SERVICE
 2
           I, NOE TISCARENO, declare:
 3
          I am employed in the County of Los Angeles, California. I am over the age of
 4
   18 years, and not a party to the within action; my business address is 200 North Main
 5 Street, 600 City Hall East, Los Angeles, California 90012.
 6
          On May 15, 2020, I served the foregoing document described as CIVIL
 7 COVER SHEET; ATTACHMENT TO CIVIL COVER SHEET on the interested
   parties as listed below:
 8
 9 Attorney for Plaintiff:
   Ben Meiselas, Esq.
10
   GERAGOS & GERAGOS
11 644 South Figueroa Street
12 Los Angeles, California 90017-3411
13
14         I served a true copy of the document(s) described above by:

15          [X] BY UNITED STATES MAIL:
16          [X] I placed the envelope for collection and mailing, following our ordinary
     business practices. I am readily familiar with this business’s practice for collecting
17   and processing correspondence for mailing. On the same day that correspondence is
18   placed for collection and mailing, it is deposited in the ordinary course of business
     with the United States Postal Service, in a sealed envelope with postage fully prepaid.
19   I am aware that on motion of the party served, service is presumed invalid if the
20   postal cancellation date or postage meter date is more than one day after date of
     deposit for mailing affidavit.
21
22        [] I hereby certify that I am employed in the office of a member of the Bar of
   this Court at whose direction the service was made. I hereby certify under the penalty
23 of perjury that the foregoing is true and correct.
24
           Executed this May 15, 2020, at Los Angeles, California.
25
26                                       /s/ Noe Tiscareno
                                     NOE TISCARENO, Declarant
27
28

                                               3
